Case 3:20-cv-04352-BRM-TJB Document 42-1 Filed 06/29/20 Page 1 of 2 PageID: 1551




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

 ------------------------------------------------------ x
 JOHN DOE,                                              : Case No.: 3:20-cv-4352-BRM-TJB
                                                        :
                        Plaintiff,                      : Judge Brian R. Martinotti
                                                        :
 v.                                                     : DECLARATION OF CHRISTIAN T.
                                                        : BECKER, ESQ. IN OPPOSITION
 PRINCETON UNIVERSITY,                                  : TO DEFENDANT’S MOTION TO
                                                        : DISMISS PLAINTIFF’S
                        Defendant.                      : COMPLAINT
 ------------------------------------------------------ x


       CHRISTIAN T. BECKER, pursuant to 28 U.S.C. §1746, declares as

 follows:

       1.     I am a member of the law firm Kasowitz Benson Torres LLP,

 attorneys for plaintiff John Doe (“Plaintiff”), in the above-captioned matter. My

 business address is 1633 Broadway, New York, NY 10019. I respectfully submit

 this Declaration in Opposition to Defendant’s Motion to Dismiss Plaintiff’s

 Complaint.

       2.     Attached hereto as Exhibit A is a true and correct copy of the May 29,

 2020 decision of the United States Court of Appeals for the Third Circuit in John

 Doe v. University of the Sciences, No. 19-2966, 2020 WL 2786840 (3d Cir. May

 29, 2020).
Case 3:20-cv-04352-BRM-TJB Document 42-1 Filed 06/29/20 Page 2 of 2 PageID: 1552



       3.    Attached hereto as Exhibit B is a true and correct copy of 34 CFR §

 106.45, the U.S. Department of Education Office for Civil Rights’ Grievance

 process for formal complaints of sexual harassment (2020).

       4.    Attached hereto as Exhibit C is a true and correct copy of the response

 to Plaintiff’s counter claims provided to Princeton by Jane Roe’s attorney

                  .


       I declare under penalty of perjury under the laws of the United States of

 America that the forgoing is true and correct to the best of my knowledge.



 Dated: New York, New York
        June 15, 2020
                                           /s/ Christian T. Becker
                                        Christian T. Becker
                                        Attorney ID No. 044142005




                                          2
